Title: To George Washington from Major Christopher French, 15 August 1775
From: French, Christopher
To: Washington, George



Philadelphia 15th Augst 1775
Sir

Upon my arrival in this Province in Company with Ensn Rotton of His Majesty’s 47th Regiment, & Mr McDermot a Volunteer in order to join our Regiments we were (unknowing of Hostilities having been commenc’d) made Prisoners of War of which I make no doubt you have been inform’d.
As we are naturaly desirous to give our Friends the earliest notice of our Scituation we have, by permission of the Committee of safety wrote to them, which Letters I take the Liberty to enclose to you, with one for Genl Gage & another to Major Campbell who commands the 22d Regiment, to which I belong, open for your perusal, when I request they may be sent to General Gage in order to their being forwarded. I have the Honor to be Sir, your most obedient and most humble Servant

Chris. French

